       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


CONSERVATION LAW FOUNDATION,                        Civil Action No. 1:20-cv-10820-DPW
et al.,

       Plaintiffs,

v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

       Defendants,

CHANTELL SACKETT; MICHAEL
SACKETT,

       Defendant-Intervenors.



             DEFENDANT-INTERVENORS THE SACKETTS’ OPPOSITION
               TO FEDERAL DEFENDANTS’ MOTION FOR REMAND

       Defendant-Intervenors Chantell and Michael Sackett (the Sacketts) oppose the United

States Environmental Protection Agency (EPA) and the United States Army’s (Army) (together

“the Agencies”), motion for voluntary remand to the extent it seeks remand of the “adjacent

wetlands” provisions of the Navigable Waters Protection Rule (Rule).

       The controversy in this case centers on the Agencies’ decades-long attempt to define

“navigable waters” within the meaning of the Clean Water Act. Plaintiffs Conservation Law

Foundation, et al.’s (Plaintiffs) claims rest on the proposition that the Agencies engaged in

discretionary decision-making when they adopted the adjacent wetlands definition in the

Navigable Waters Protection Rule and that they abused that discretion in so acting. The Agencies

respond that the Rule was an allowable exercise of agency discretion, entitled to deference under




                                                1
          Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 2 of 19




Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., and National Cable &

Telecommunications Association v. Brand X Internet Services, and subject to revision in the future.

Now, by asking the Court to remand the Rule to them, the Agencies ask this Court to affirm their

claimed discretion to revise the definition of “navigable waters” (the fourth such revision in six

years).

          However, as to the Rule’s definition of “adjacent wetlands,” the Agencies have no such

discretion. A plain reading of the text of the Clean Water Act, as authoritatively interpreted by the

Supreme Court, precludes the Agencies from regulating wetlands that do not directly abut other

regulable water bodies. The Agencies’ decision to exclude most non-abutting wetlands in the Rule

is compelled by the statute and is not a discretionary decision. Since this action was

nondiscretionary, that provision of the Rule cannot be revised by the Agencies on remand, at least

not to expand it. By seeking pre-merits remand of that provision, the Agencies seek to evade

judicial review, effectively denying the Sacketts their right as parties to defend the adjacent

wetlands definition Rule on its merits as compelled by the statute.

          This Court need not and should not remand the entire Rule. Plaintiffs’ motion for summary

judgment is fully briefed as to the Rule’s exclusion of non-abutting wetlands from Agency

authority. And considering the Agencies’ stated intention to revisit the adjacent wetlands

provisions of the Rule on remand, that controversy remains live and in need of resolution. As such,

this Court should exercise its discretion to deny remand of the Rule’s adjacent wetlands definition

and determine this question of statutory construction on the merits. For the same reasons, the Court

should reject the Plaintiffs’ request that the “adjacent wetlands” provisions of the Rule be vacated

without adjudication on the merits.




                                                  2
        Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 3 of 19




                                        BACKGROUND

       The following background of the Rule is necessary to evaluate the context of the Agencies’

motion to remand.

I.     The Clean Water Act and the Agencies’ Historic Failure to Define
       “Navigable Waters”

       This case centers on EPA and the Army’s decades-long attempt to define “navigable

waters” as used in the Clean Water Act without violating the statute or the Constitution. That Act,

33 U.S.C. § 1251, et seq., regulates discharges of “pollutants” from “point sources” to “navigable

waters.” 33 U.S.C. §§ 1311(a), 1362(12). The Act defines “navigable waters” as “waters of the

United States, including the territorial seas.” Id. § 1362(7). Although the Act defines “territorial

seas,” it does not otherwise define “waters of the United States.” Id. § 1362(8).

       Despite the need for a durable and legally sound definition of “navigable waters,” there

have been many failed attempts over the years. As a result, the scope of the Agencies’ control

over Americans’ property has remained in a near constant state of flux. This is especially true of

non-navigable wetlands. In 1986, the Army adopted a definition that stretched “navigable waters”

to include all non-navigable wetlands “adjacent” (broadly defined as “bordering, contiguous, or

neighboring”) to any other regulated waters. See 33 C.F.R. § 328.3 (1987) (the 1986 Regulations);

id. § 328.3(a)(7) & (c) (1987) (defining adjacent wetlands).

       In 2006, a divided Supreme Court rejected this definition as exceeding the scope of the

statutory term “navigable waters.” See Rapanos v. United States, 547 U.S. 715, 739 (2006). In

assessing the legality of the 1986 Regulations, a four-Justice plurality determined that the

language, structure, and purpose of the Clean Water Act restrict federal authority over non-

navigable wetlands to only those that physically abut relatively permanent and continuously

flowing waters, with an immediate surface water connection making the wetland and water body



                                                 3
        Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 4 of 19




“indistinguishable.” Id. at 755.

       Justice Kennedy provided a fifth vote rejecting the 1986 Regulations’ definition of

“adjacent wetlands” as overbroad, joining the plurality in the judgment. But he proposed a broader

interpretation of “navigable waters” than the plurality: the “significant nexus” test. Id. at 759

(Kennedy, J., concurring). Under this view, the government can regulate a non-abutting wetland

if it significantly affects the physical, chemical, and biological integrity of a navigable-in-fact

waterway. Id. at 779–80 (Kennedy, J., concurring). Wetlands may be analyzed under this standard

either standing alone or in combination with features “similarly situated” within an otherwise

undefined “region.” Id. at 780 (Kennedy, J., concurring).

       In 2015, after several years of effort to address Rapanos, EPA and the Army adopted new

regulations redefining “navigable waters,” including a new and very broad definition of “adjacent

wetlands.” 33 C.F.R. § 328.3 (2016); 80 Fed. Reg. 37,054 (June 29, 2015) (the 2015 Rule).

Several lawsuits challenged the 2015 Rule. On August 21, 2019, the U.S. District Court for the

Southern District of Georgia ruled on summary judgment that the 2015 Rule violated the Clean

Water Act and permanently enjoined it. Georgia v. Wheeler, 418 F. Supp. 3d 1336, 1382–83

(S.D. Ga. 2019). A short time later, partially in response to the decision in Georgia v. Wheeler,

EPA and the Army published a regulation that repealed the 2015 Rule and readopted the 1986

Regulations. 84 Fed. Reg. 56,626 (Oct. 22, 2019) (the 2019 Repeal Rule).

II.    The Navigable Waters Protection Rule and the Exclusion of Non-Abutting Wetlands
       from Federal Authority

       On April 21, 2020, EPA and the Army again redefined “navigable waters” by publishing

the Navigable Waters Protection Rule, at issue in this case. 85 Fed. Reg. 22,250 (Apr. 21, 2020).

This Rule defines “navigable waters” as comprising four separate categories: “the territorial seas,”

“tributaries,” “lakes and ponds, and impoundments of jurisdictional waters,” and “adjacent



                                                 4
        Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 5 of 19




wetlands,” 33 C.F.R. § 328.3(a); lists features that are not “navigable waters,” 33 C.F.R.

§ 328.3(b); and defines terms used in the operative text of the Rule, 33 C.F.R. § 328.3(c). 1 The

Rule defines “adjacent wetlands,” as wetlands that abut or are flooded by other regulated waters

or are physically separated from such waters only by natural barriers or by permeable artificial

barriers. 33 C.F.R. § 328.3(c)(1)(i)–(iv). The Rule excludes from federal authority most wetland

features that do not directly abut other regulable water bodies. Many of these “excluded” wetlands

were regulated under prior broader definitions of “adjacent wetlands.” Id.

III.   This Lawsuit and the Briefing on the Merits

       On April 29, 2020, Plaintiffs filed this lawsuit against the Agencies’ adoption of the

Navigable Waters Protection Rule. See ECF No. 1. On August 3, 2021, they filed an amended

complaint. See ECF No. 19. Among other things, Plaintiffs allege that the Agencies’ decision to

exclude previously regulated non-abutting wetlands was an abuse of discretion. See ECF No. 19

¶¶ 9, 100–101, 103, 115–117, 121, 137, 139–140. The Agencies answered Plaintiffs’ amended

complaint on August 17, 2020, see ECF No. 21, and filed a certified index to the administrative

record on August 28, ECF No. 26.

       Plaintiffs then filed their opening brief on summary judgment on October 15, 2020. See

ECF Nos. 30–34. Shortly thereafter, on October 21, 2020, the Sacketts filed an unopposed motion

to intervene. ECF No. 36. That motion was granted on October 28, 2020. ECF No. 40. The

Sacketts—who have fought a fourteen-year battle with EPA over permission to build a house on


1
  Subsequent references to 33 C.F.R. § 328.3 and its subdivisions are, unless indicated otherwise,
to the version published in the Federal Register on April 21, 2020, at 85 Fed. Reg. at 22,338–39,
and the identical provisions at 40 C.F.R. § 120.2, published the same date at 85 Fed. Reg. at
22,340–41. 40 C.F.R. § 120.2(3)(i) corresponds to 33 C.F.R. § 328.3(c)(1). For ease of reference,
and to demonstrate the severability of the portions of the Rule defining “adjacent wetlands,” the
Sacketts have attached a reproduction of the full text of 33 C.F.R. § 328.3, as Exhibit 1 to this
filing.



                                                5
        Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 6 of 19




their vacant residential lot in Priest Lake, Idaho—intervened to defend the Rule’s definition of

adjacent wetlands because that definition excludes their property. See ECF No. 36 at 2, 10–13;

ECF No. 36-2 at 2–4, ¶¶ 7–13 (Declaration of Chantell Sackett).

       The Agencies cross-moved for summary judgment and opposed Plaintiffs’ motion for

summary judgment on December 3, 2020. ECF Nos. 45–46. In that filing, the Agencies argued

that the Rule (including its definition of “adjacent wetlands”) is an allowable exercise of agency

discretion entitled to deference under Chevron U.S.A., Inc. v. Natural Resources Defense Council,

Inc., 467 U.S. 837 (1984) and National Cable & Telecommunications Association v. Brand X

Internet Services, 545 U.S. 967 (2005). See ECF No. 46 at 22–30.

       The Sacketts filed a brief in opposition to Plaintiffs’ motion for summary judgment on

December 3, 2020. See ECF No. 47. In contrast to the Agencies, the Sacketts argued that

Plaintiffs’ claims as to the Rule’s definition of “adjacent wetlands” must fail as a matter of law

because the exclusion of non-abutting wetlands from federal regulation is not a matter of agency

discretion. See ECF No. 47. Instead, the exclusion of these wetlands is compelled by a plain

reading of the text of the Clean Water Act, as authoritatively interpreted by the Supreme Court—

namely the controlling plurality opinion in Rapanos. See ECF No. 47 at 16–21.

       On February 16, 2021, Plaintiffs filed a combined brief in opposition to the Agencies’

cross-motion for summary judgment and in reply to the Agencies’ and the Sacketts’ oppositions

to summary judgment. See ECF No. 100. Replying to the Sacketts, Plaintiffs argued that the

Rapanos plurality is not controlling in the First Circuit and that the Agencies’ discretion to

regulate “adjacent wetlands” under the Act is therefore not limited to those directly abutting other

regulated surface waters. See ECF No. 100 at 33–34. This concluded briefing on Plaintiffs’

summary judgment motion.




                                                 6
         Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 7 of 19




         Following two additional extensions of time, see ECF Nos. 99, 106, on June 9, 2021, the

Agencies filed a Motion for Remand Without Vacatur in lieu of a reply brief in support of their

cross-motion. See ECF No. 112. Plaintiffs’ motion for summary judgment is fully briefed at this

time.

IV.      Executive Order 13990 and the Agencies’ Decision to Rewrite their Definition of
         “Navigable Waters” Yet Again

         On January 20, 2021, while merits briefing was ongoing in this case, President Biden

signed Executive Order 13990. See 86 Fed. Reg. 7037, 7037 (Jan. 25, 2021). Executive Order

13990 directs the heads of the Agencies to “review all existing regulations . . . promulgated . . .

between January 20, 2017, and January 20, 2021,” and “consider suspending, revising, or

rescinding” any actions inconsistent with the policies of the new administration. Id. The

Navigable Waters Protection Rule was identified for review under the Executive Order and the

Agencies concluded that review on June 9, 2021. See ECF No. 113 at 5–6.

         Following their review of the Rule under Executive Order 13990, the Agencies announced

their intention (for the fourth time in six years) to rewrite the definition of “navigable waters.”

See EPA, Army Announce Intent to Revise Definition of WOTUS, EPA News Releases (June 9,

2021),     https://www.epa.gov/newsreleases/epa-army-announce-intent-revise-definition-wotus.

That announcement coincided with the Agencies’ motion for voluntary remand without vacatur

in this Court. See ECF No. 112. In support of that motion the Agencies submitted declarations

describing the outcome of their review of the Rule. See ECF Nos. 113-1 (Declaration of Radhika

Fox), 113-2 (Declaration of Jaime Pinkham). Pertinent to the controversy between Plaintiffs and

the Sacketts, the Agencies expressed concern regarding the Rule’s exclusion of previously

regulated non-abutting wetland features and indicated an intention to revisit the Rule’s definition

of adjacent wetlands. See ECF Nos. 113-1 ¶¶ 17–18, 20 (Fox Decl.), 113-2 ¶¶ 17–18, 20 (Pinkham



                                                 7
        Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 8 of 19




Decl.). On June 23, 2021, Plaintiffs responded to the Agencies’ motion for remand by partially

opposing it and requesting an order vacating the entire Rule (including its definition of “adjacent

wetlands”). See ECF No. 115.

                                  STANDARD OF REVIEW

       Voluntary remand without vacatur is an equitable remedy that is within the sound

discretion of the Court to grant or deny. See Limnia, Inc. v. U.S. Dep’t of Energy, 857 F.3d 379,

381 (D.C. Cir. 2017) (“A district court has broad discretion to decide whether and when to grant

an agency’s request for a voluntary remand”); Maine v. Wheeler, No. 1:14-cv-00264-JDL, 2018

WL 6304402 at *1 (D. Me. Dec. 3, 2018) (“District courts have broad discretion to grant or deny

an agency’s voluntary motion to remand.”). The moving government party bears the burden of

establishing the propriety of voluntary remand prior to a decision on the merits. See Limnia, 857

F.3d at 381. Three factors are worthy of this Court’s consideration in exercising its discretion to

grant or deny the Agencies’ motion.

       First, courts can and do refuse to grant voluntary remand in circumstances where to do so

would be inappropriate. See Lutheran Church-Missouri Synod v. Fed. Comm. Comm’n, 141 F.3d

344, 349 (D.C. Cir. 1998) (denying motion for voluntary remand where remand would enable an

agency to strategically avoid judicial review). See also Assiniboine & Sioux Tribes of Fort Peck

Indian Rsrv. v. Norton, 527 F. Supp. 2d 130, 136 (D.D.C. 2007) (refusing to grant voluntary

remand in part because, due to historic failures, the district court was not persuaded the moving

agency would on remand resolve issues identified by the litigation or conform its conduct to

statutory mandate); Limnia, 857 F.3d at 387 (finding voluntary remand inappropriate where the

agency did not intend to “take further action with respect to the original agency decision on

review” and remand would instead have “function[ed] . . . as a dismissal of a party’s claims”);




                                                 8
        Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 9 of 19




Miss. River Transmission Corp. v. FERC, 969 F.2d 1215, 1217 at n. 2 (D.C. Cir. 1992) (denying

remand where a motion for remand was filed late in the judicial review process and without

observance of proper procedure).

        Second, a reviewing court may exercise its discretion to partially remand an agency action

and partially adjudicate its merits. See NTN Bearing Corp. of Am. v. United States, 46 F. Supp.

3d 1375, 1382 (Ct. Int’l Trade 2015) (granting partial voluntary remand of an agency decision

and adjudicating the merits of the remainder of plaintiff’s claims); United States v. Gonzales &

Gonzales Bonds & Ins. Agency, Inc., No. C-09-4029 EMC, 2011 WL 3607790, at *5–6 (N.D. Cal.

Aug. 16, 2011) (granting voluntary partial remand of one issue and setting a plan for adjudication

of the non-remanded issues).

        Third, where an agency believes its original decision was incorrect and its remand request

is predicated on “a change in agency policy or interpretation,” the way in which a court will

exercise its discretion differs if the challenged agency action was either statutorily compelled or

forbidden under Chevron Step One. See SKF USA Inc. v. United States, 254 F.3d 1022, 1029–30

(Fed. Cir. 2001). Although a reviewing court may still grant remand, it may also decide the

statutory issue where the circumstances warrant. See id. This rule conforms to the First Circuit’s

approach to Chevron, see Penobscot Air Servs., Ltd. v. Fed. Aviation Admin., 164 F.3d 713, 719

(1st Cir. 1999) (“if the legislative intent is clear, we do not defer to the agency . . . ), as well as to

broader principles of administrative law, cf. Social Sec. Bd. v. Nierotko, 327 U.S. 358, 369 (1946)

(“it is a ‘judicial function’,” and not an agency function, to decide the final “limits of its statutory

power”).

                                             ARGUMENT

I.      The Court Need Not Remand the Entire Rule in Response to the Agencies’ Motion

        The Court need not remand the Navigable Waters Protection Rule in its entirety in response


                                                    9
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 10 of 19




to the Agencies’ motion. This Court has wide latitude to grant or deny a motion for remand. See

Limnia, 857 F.3d at 381; Maine, 2018 WL 6304402 at *1. And this discretion includes the latitude

to partially remand an agency rule and partially adjudicate its merits. See NTN Bearing Corp., 46

F. Supp. 3d at 1382; Gonzales & Gonzales, 2011 WL 3607790, at *5–*6. Under the circumstances

of the present case, partial remand 2 and partial adjudication is especially appropriate.

       The Court should not remand the entire rule, because the “adjacent wetlands” question has

been fully briefed and is ready to be adjudicated on the merits. As noted above, one discrete aspect

of the Rule is its definition of “adjacent wetlands” as wetlands that abut or are flooded by other

regulated waters or are physically separated from such waters only by natural barriers or permeable

artificial barriers. 33 C.F.R. § 328.3(c)(1). This definition—the fourth of four categories of waters

identified as regulable in the text of the Rule—is severable from the remainder of the Rule. See id.

       Plaintiffs alleged in their complaint and argued on summary judgment that this definition

of “adjacent wetlands” was an abuse of discretion. See ECF No. 19 ¶¶ 9, 100–01, 103, 115–17,

121, 137, 139–40; ECF No. 31 at 30–34, 39–40. In opposing summary judgment, the Sacketts

argued that Plaintiffs’ claims as to the Rule’s definition of “adjacent wetlands” must fail because

the exclusion of non-abutting wetlands from federal regulation is not a matter of agency discretion

but is instead compelled by the plain text of the Clean Water Act—as authoritatively interpreted

by the controlling plurality opinion in Rapanos. 3 See ECF No. 47 at 16–21. Replying to the

Sacketts, Plaintiffs argued that the Rapanos plurality opinion is not controlling and that the

Agencies are free to exercise their discretion to regulate non-abutting wetlands under the Act. See


2
 The Sacketts take no position on remand of other portions of the Rule; their only interest is in the
“adjacent wetlands” provisions of it.
3
 The Agencies have thus far defended the Rule as an exercise of their discretion and reject the
Sacketts’ argument that the adjacent wetlands definition in the Rule is legally compelled. See ECF
No. 46 at 22–30.



                                                 10
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 11 of 19




ECF No. 100 at 33–34.

       This legal question is fully briefed by the Plaintiffs and the Sacketts. And because the

portion of the Rule excluding certain non-abutting wetlands does not bear upon any other

provision of the Rule, this Court may exercise its discretion to adjudicate this aspect of Plaintiffs’

case while remanding the remainder of the Rule.

II.    The Court Should Deny the Agencies Motion for Remand as to the Adjacent
       Wetlands Provisions of the Rule

       Not only do the circumstances of this case allow the Court to deny remand of the Rule’s

definition of “adjacent wetlands,” they counsel strongly in favor of doing so. Throughout this

litigation, the Agencies have argued that the Rule’s definition of “adjacent wetlands” is merely an

exercise of agency discretion. See ECF No. 46 at 22–30. The Agencies now seek to exercise this

claimed discretion by abandoning their defense of the Rule and again changing it to a broader

definition of “adjacent wetlands.” See ECF Nos. 113-1 ¶¶ 17–18, 20 (Fox Decl.), 113-2 ¶¶ 17–18,

20 (Pinkham Decl.). By moving for voluntary remand the Agencies implicitly ask this Court to

prejudge the merits of the Sacketts’ defense (i.e., whether the Rule’s adjacent wetlands definition

is discretionary or compelled) and affirm their discretion to include a wider portfolio of wetlands.

The Court should reject this effort, for four reasons.

       First, the extent of the Agencies’ discretion to redefine “adjacent wetlands” is a live

controversy to which the parties are entitled to a decision. The importance of a decision on this

fully-briefed merits question is especially important now that the Agencies have indicated an

intention to inflate the definition of “adjacent wetlands”—a move which the Sacketts argue would

be illegal. See ECF No. 47 at 16–21. If the Sacketts are correct, the Agencies are not entitled to

reconsider the definition of “adjacent wetlands” on remand because they do not have the discretion

to do so. Id. As such, litigation over the extent to which the Clean Water Act compelled the



                                                  11
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 12 of 19




Agencies to exclude non-abutting wetlands from the Rule is far from “unnecessary.” See ECF

No. 113 at 1, 8–9. Instead, adjudicating the merits of this question cuts to the heart of what the

Agencies are seeking.

       Moreover, a decision on the merits of the Sacketts’ defense of the Rule would properly

guide the Agencies in their stated intent to revise the definition of “adjacent wetlands.” If the Court

agrees with the Sacketts that the Rapanos plurality controls and the exclusion of non-abutting

wetlands was compelled, then the Agencies lack any discretion to expand the definition of

“adjacent wetlands” on remand. On the other hand, if the Court agrees with the Plaintiffs that

Justice Kennedy’s “significant nexus” test is the controlling standard, see ECF Nos. 31 at 16, 100

at 33, this will likewise provide necessary guidance for the Agencies’ exercise of discretion on

remand. See Rapanos 547 U.S. at 759, 779–780 (Kennedy, J., concurring). Such guidance is

especially important given the Agencies’ historic failure to craft a durable and legally sufficient

definition of “adjacent wetlands.” See supra pp. 2–4. Indeed, at least one court has rejected a

motion for voluntary remand where—among other reasons—considering the agency’s historic

failures, it was not convinced the moving agency would resolve issues identified by the litigation

or conform its conduct to a statutory mandate on remand. See Assiniboine & Sioux Tribes of Fort

Peck Indian Rsrv., 527 F. Supp. 2d at 136.

       Second, in the closely related situation where an agency believes its original decision was

incorrect and its remand request is predicated on “a change in agency policy or interpretation,” the

exercise of the court’s discretion will differ if the challenged agency action was statutorily

compelled or forbidden under Chevron Step One. See SKF, 254 F.3d at 1029–30. In such scenarios,

although a reviewing court still retains the discretion to grant remand, it may instead decide the

statutory issue if the circumstances warrant. See id. The Sacketts have argued that the Agencies




                                                  12
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 13 of 19




exclusion of non-abutting wetlands is legally compelled by a plain reading of the text of the Clean

Water Act. See ECF No. 47 at 16–21. Therefore, any analysis ends at Chevron Step One. Id. This

Court should therefore exercise its discretion to “decide the statutory issue” instead of remanding

that portion of the Rule. See SKF, 254 F.3d at 1029–30; Penobscot Air Servs, 164 F.3d at 719 (“if

the legislative intent is clear, we do not defer to the agency . . . .”). Cf. Nierotko, 327 U.S. at 369

(“it is a ‘judicial function’,” and not an agency function, to decide the final “limits of its statutory

power”).

       Third, the Agencies’ argument that remanding without deciding the merits would conserve

judicial resources and benefit the parties is unavailing and should be rejected, at least as to the

“adjacent wetlands” provisions of the Rule. See ECF No. 113 at 2, 8, 10, 11. The Agencies argue

in support of this contention that remand would permit the creation of a new administrative record

and prevent needless litigation upon the current administrative record. Id. But the Sacketts claim

the definition of “adjacent wetlands” is compelled by the Act. If they are correct, then the contents

of the Rule’s current administrative record, or any new administrative record that might be created

on remand, is irrelevant to the question this Court has been asked to address. If the Sacketts are

correct that the Agencies decision to exclude non-abutting wetlands from the definition of

“navigable waters” is compelled by the Act, then remanding for the Agencies to compile a new

administrative record would be a futile endeavor. Cf. Union Pacific R.R. Co. v. U.S. Dep’t of

Homeland Sec., 738 F.3d 885, 901 (8th Cir. 2013) (refusing to remand an agency decision, because

the agency had plainly exceeded its statutory authority, and a court “simply will not remand

‘[w]here application of the correct legal standard could lead to only one conclusion.’” (quoting

Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010))); George Hyman Const. Co. v. Brooks, 963

F.2d 1532, 1539 (D.C. Cir. 1992) (refusing to remand to the agency where only “one disposition




                                                  13
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 14 of 19




is possible as a matter of law.”). Here, there is nothing left for the Agencies to “crystallize.” See

ECF No. 113 at 8–9 (citing Wyo. Outdoor Council v. U.S. Forest Serv., 165 F.3d 43, 49 (D.C. Cir.

1999)). The Sacketts raise a purely legal question of statutory construction and the Court should

address that question now, before the Agencies waste any more time.

       Indeed, as an illustration of this principle that a rulemaking record does not control similar

questions of statutory construction, numerous courts have held that the Chenery doctrine—which

provides that an agency may not defend an administrative decision on different grounds than those

contained in the administrative record—is inapplicable where that decision was compelled by law.

These cases hold that in performing its judicial function of resolving a pure question of statutory

construction, a court should not be constrained by the conclusions contained in the administrative

record compiled by an agency. See, e.g., Koyo Seiko Co. v. United States, 95 F.3d 1094, 1099–

1102 (Fed. Cir. 1996) (affirming a proceeding on grounds other than those in the agency’s record

and finding Chenery inapplicable where the “the sole issue is one of statutory construction,” the

“plain language of the statute compels the conclusion,” and the conclusion does not “implicate the

exercise of agency discretion.”); Ark. AFL-CIO v. Fed. Commc’ns Comm’n., 11 F.3d 1430, 1440

(8th Cir. 1993) (plurality opinion) (determining courts may find additional bases “for a correct

legal result” beyond those offered by the agency because “the Supreme Court clearly limited

Chenery to situations in which the agency failed to make a necessary determination of fact or of

policy.”); Railway Labor Execs.’ Ass’n v. Interstate Commerce Comm’n, 784 F.2d 959, 969 (9th

Cir. 1986) (holding Chenery is inapplicable where “the issue in dispute is the interpretation of a

federal statute.”); N.C. Comm’n of Indian Affairs v. U.S. Dep’t of Labor, 725 F.2d 238, 240 (4th

Cir. 1984), cert. denied, 469 U.S. 828 (4th Cir. 1984) (finding no “Chenery problem . . . because

the question of interpretation of a federal statute is not ‘a determination or judgment which an




                                                 14
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 15 of 19




administrative agency alone is authorized to make.’” (quoting Securities and Exchange Comm’n

v. Chenery Corp., 332 U.S. 194, 196 (1947) (Chenery II)).

       Fourth, affirming the Agencies’ discretion and remanding the adjacent wetlands provisions

of the Rule without deciding the merits would effectively deny the Sacketts their defense of the

Rule. The Agencies are incorrect that pre-merits remand would not prejudice the other parties. See

ECF No. 113 at 11. The Sacketts intervened to establish that the exclusion of non-abutting

wetlands—including those alleged to exist on their property—was compelled by law. See ECF No.

36 at 2, 10–13. But remanding the Rule for the Agencies to impose a broader definition of

“adjacent wetlands” permits the Agencies to evade judicial review of the scope of their discretion

to redefine “adjacent wetlands.” This is not an “abstract disagreement over administrative

polic[y].” See ECF No. 113 at 8–9. It has a real effect on the concrete interests the Sacketts have

sought to vindicate in this litigation—their right to use their private property without the United

States Army’s permission. See ECF No. 36 at 2, 10–13 (alleging significant concrete interests in

the adjudication of the legality of the “adjacent wetlands” provisions); ECF No. 40 (granting

intervention to the Sacketts on the basis of those interests); ECF No. 47 at 25–26 (arguing on

summary judgment that the Sacketts have independently established standing to defend the

adjacent wetlands provisions of the Rule); ECF No. 47-3 ¶¶ 18–20 (Sackett Decl.) (alleging

significant personal harm should the Agencies return to the illegally overbroad “adjacent

wetlands” definition in effect prior to the adoption of the Rule). Courts have denied motions for

voluntary remand where granting the motion would prejudicially allow an agency to evade judicial

review. See Lutheran Church-Missouri Synod, 141 F.3d at 349. 4


4
  In litigation on an agency rulemaking record, as well as in scenarios where agency action is
compelled, remand to the agency is not inevitable, so voluntary remand will significantly impair
the judicial review rights of the parties. Cf. Joshua Revesz, Voluntary Remands: A Critical



                                                15
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 16 of 19




       As such, this Court should deny the Agencies’ motion as to the “adjacent wetlands”

provisions of the Rule, and instead decide Plaintiffs’ motion for summary judgment on that issue.

III.   This Court Should Reject the Plaintiffs’ Request for Vacatur and Treat it as a
       Request for Adjudication on the Merits

       Finally, this Court should reject Plaintiffs’ request for pre-merits vacatur. See ECF No.

115. Given the way Plaintiffs couch their request, the Court should treat it functionally as a request

to adjudicate the merits of their claims.

       In partially opposing the Agencies’ motion, Plaintiffs request this Court grant them

complete relief, without first adjudicating the merits. See id. However, other courts have rejected

similar requests on the grounds that doing so circumvents the notice and comment requirements

of the APA and affords relief without due consideration of the merits. See Nat’l Parks

Conservation Ass’n v. Salazar, 660 F.Supp.2d 3, 5 (D.D.C. 2009) (“granting vacatur here would

allow the Federal defendants to do what they cannot do under the APA, repeal a rule without public

notice and comment, without judicial consideration of the merits.”); Maine, No. 2018 WL

6304402, at *3 (finding that the First Circuit “has yet to address whether it is within a district



Reassessment, 70 Admin. L. Rev. 361, 403 (2018); George Hyman Const. Co. v. Brooks, 963 F.2d
1532, 1539 (D.C. Cir. 1992). If the merits are adjudicated and the Rule is either vacated (as
requested by the Plaintiffs) or upheld as compelled (as requested by the Sacketts) it will not be
remanded to the agency. However, the framework for voluntary remand—established in the
context of the formal adjudication widely prevalent in prior eras of administrative law—generally
approaches the problem as if remand is inevitable (as it generally is in the context of review of
formal adjudication). See Revesz, supra, at 403. It therefore treats most voluntary agency remand
requests as a mere “question of timing.” Id. But in the context of judicial review of agency
rulemaking “the choice between voluntary remand and litigating on the merits is not merely a
question of timing” but is instead “a question of what remedy” private parties to the action will
receive. Id. For this reason, in applying the voluntary remand doctrine, this Court “should be . . .
attentive to private parties’ [such as the Sacketts’] rightful position.” Id. See also, Toni M. Fine,
Agency Requests for “Voluntary” Remand: A Proposal for the Development of Judicial Standards,
28 Ariz. St. L.J. 1079, 1092–93, 1119 (1996) (framing the discussion in terms of the “[i]mportance
[o]f [j]udicial [r]eview [f]unction” and noting that “the rights of intervenors warrant special
attention in th[e] context” of an opposed motion for voluntary remand).



                                                 16
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 17 of 19




court’s jurisdiction to vacate an agency’s decision without first deciding the merits,” and refusing

to vacate a rule because “vacatur would allow for the ‘repeal [of] a rule without public notice and

comment [and] without judicial consideration of the merits.’” (quoting Nat'l Parks Conservation

Ass’n, 660 F. Supp. 2d at 5.)). 5

        Plaintiffs acknowledge that courts are reluctant to enter the total relief afforded by vacatur

without first adjudicating the merits. ECF No. 115 at 4 n.1. But somewhat contradictorily Plaintiffs

assert that they are “not ask[ing] this Court to vacate in disregard of the Rule’s merits.” ECF No.

115 at 4 n.1.

        Plaintiffs’ response should be taken for what it is in all but name, a request to adjudicate

the merits of their claims on summary judgment. As noted above, Plaintiffs’ motion has been fully

briefed. The Court has before it the Plaintiffs’ motion for summary judgment, ECF Nos. 30–34,

the Agencies 6 and the Sacketts’ briefs in opposition to summary judgment, ECF Nos. 46–47, and

the Plaintiffs’ reply in support of summary judgment, ECF No. 100. The Court can adjudicate the

merits of Plaintiffs’ claims—at least as they pertain to the Rule’s definition of “adjacent

wetlands”—and move on to entering an appropriate remedy.




5
  Moreover, a live dispute still exists between the parties to this case. The cases cited by Plaintiffs
in support of their request for vacatur prior to an adjudication on the merits are therefore
distinguishable. See, e.g., Bldg. Indus. Legal Def. Found v. Norton, 231 F. Supp. 2d, 100, 104-05
(D.D.C. 2002) (finding that the dispute between the parties no longer existed because all agreed
that the challenged agency action was based on a flawed interpretation); Ctr. For Native
Ecosystems v. Salazar, 795 F. Supp. 2d 1236, 1239 (D. Colo. 2011) (vacating and remanding after
the Solicitor of the United States Department of Interior withdrew the legal opinion underlying the
challenged action and the agency asked for remand in light of two federal court orders holding that
opinion was flawed); Order, Farmworker Ass’n of Fla. v. EPA, No. 21-1079 (D.C. Cir. June 7,
2021) (vacating and remanding after the agency acknowledged the illegality of its actions).
6
 Despite moving for voluntary remand without vacatur, the Agencies have not withdrawn their
summary judgment briefing.



                                                  17
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 18 of 19




                                       CONCLUSION

       The Agencies’ motion for voluntary remand without vacatur should be denied as to the

severable “adjacent wetlands” provisions of the Rule.

       DATED: June 23, 2021.
                                                Respectfully submitted,
                                                /s/ Anthony L. François
                                                ANTHONY L. FRANÇOIS*
                                                Cal. Bar No. 184100
                                                CHARLES T. YATES*
                                                Cal. Bar No. 327704
                                                Pacific Legal Foundation
                                                930 G Street
                                                Sacramento, CA 95814
                                                Telephone: (916) 419-7111
                                                Email: afrancois@pacificlegal.org
                                                Email: cyates@pacificlegal.org
                                                MATTHEW L. FABISCH (BBO 673821)
                                                Fabisch Law Offices
                                                664 Pearl St.
                                                Brockton, MA 02301
                                                Telephone: (401) 324-9344
                                                Fax: (401) 354-7883
                                                Email: Fabisch@Fabischlaw.com
                                                Attorneys for Defendant-Intervenors
                                                Chantell and Michael Sackett
                                                * pro hac vice




                                               18
       Case 1:20-cv-10820-DPW Document 116 Filed 06/23/21 Page 19 of 19




                               CERTIFICATE OF SERVICE

       I hereby certify that, on June 23, 2021, I filed and thereby caused the foregoing document

to be served via the CM/ECF system in the United States District Court for the District of

Massachusetts on all parties registered for CM/ECF in the above-captioned matter.

                                                /s/ Anthony L. François
                                                ANTHONY L. FRANÇOIS




                                               19
